Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kocher et al (US 20120083537 A1). 
Kocher discloses a composition for coating substrates including textiles and plastics [0107] which comprise a polyurethane reaction product of a polycarbonate polyol a1) and a polyoxyalkylene polyol with a polyisocyanate [0027-0031] (i.e. reads on a polycarbonate polyurethane as well as a polyether polyurethane) and preferably a further polycarbonate polyol a2) that preferably contain lactone modified diols as monomer units [0035] (i.e. include ester repeating units and therefore read on a polyester polyurethane as well as a polycarbonate polyurethane). 
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that the composition of Kocher includes one polyurethane that includes polycarbonate, polyether, and polyester groups but not three separate polyurethanes including a polycarbonate polyurethane, polyether polyurethane, and polyester polyurethane. This argument is not convincing. The claims do not require three “separate” polyurethanes. The polyurethane of Kocher reads on all three claimed components at the same time. Applicant is welcome to amend the claims to require three separate polyurethanes. 
Applicant also argues that Kocher does not disclose that the compositions are for forming a top coat of a genuine leather material. This argument is not convincing. This limitation is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The composition is capable of forming a topcoat of a genuine leather material. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocher et al (US 20120083537 A1). 
Kocher discloses that polycarbonate a1 is present in 5 mol% or more based on the total molar amount of polycarbonate a1 and a2 [0037]. This range encompasses the ranges of claims 10 and 11. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Claim 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eryazici et al (US 20170058371 A1). 
discloses a composition for leather topcoats comprising a polyurethane polymer [abstract] that is prepared from an isocyanate and one or more polyols selected from polyether polyol, polycarbonate polyol, and polyester polyol [0079]. Eryazici exemplifies each of polycarbonate polyurethane [0109], polyester polyurethane [0108], and polyether polyurethane [0110] as the polyurethane in the topcoat. The coatings may include basecoats, color coats and topcoats [0102]. The ordinarily skilled artisan would have immediately envisaged a combination of three components in equal parts, therefore giving a 33wt% of each of the polyurethane components. 
It is well settled that it is prima facie obvious to combine two or more ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus it is obvious to one of ordinary skill to combine all three of the polyurethane components of Eryazici at the time of filing of Applicant’s invention. 
If Applicant argues that the claimed embodiments are not disclosed with sufficient specificity and that examiner is picking and choosing with improper hindsight, Examiner notes that the rejection is made under 35 USC 103 obviousness.  Examiner holds the opinion that there a finite number of disclosed polyurethanes that would allow the ordinarily skilled artisan to prepare the claimed combination of three.  The claims are obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that Eryazici discloses three separate compositions, each one containing a claimed polyurethane, but no single composition includes each of a polycarbonate polyurethane, a polyether polyurethane, and a polyester polyurethane. This argument is not convincing. Applicant’s understanding of the prior art is correct, however as discussed in the rejection it is prima facie obvious to combine prior art compositions that are useful for the same purpose to make another composition that is again useful for the same purpose. Imagine an analogous situation in a recipe for a cocktail that called for 3 ounces of a sweetener that is preferably sugar, honey or brown sugar, depending on the flavors desired. The ordinarily skilled mixologist would find it obvious to make the cocktail with 1 ounce each of sugar, honey, and brown sugar. They would be motivated to do this in order to do routine experimentation with flavors, in order to supplement when there is not enough of any one sweetener, etc. The same is true for very simple mixtures of similar types of polyurethane. 
Applicant also argues that Eryazici does not disclose that the compositions are for forming a top coat of a genuine leather material. This argument is not convincing. This limitation is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The composition is capable of forming a topcoat of a genuine leather material. 

However, Applicant’s arguments, filed 03/14/2022, with respect to Claims 1-2 and 6-8 and Eryazici et al (US 20170058371 A1) have been fully considered and are persuasive.  The rejection of 12/13/2021 has been withdrawn. 
The rejection of claim 1-2 and 6-8 is withdrawn since the composition of Eryazici includes a polyacrylate polymer whereas the claims exclude other resins that do not read on a polycarbonate polyurethane, a polyether polyurethane, or a polyester polyurethane


Applicant’s arguments, filed 03/14/2022, with respect to Claim 5 and Eryazici et al (US 20170058371 A1) in view of Sakane (JP 2006307397 A) have been fully considered and are persuasive.  The rejection of 12/13/2021 has been withdrawn. 


Applicant’s arguments, filed 03/14/2022, with respect to Claims 1-3 and 6-8 Eryazici et al (US 20170058371 A1) in view of Kocher et al (US 20120083537 A1) have been fully considered and are persuasive.  The rejection of 12/13/2021 has been withdrawn. 


Claim 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eryazici et al (US 20170058371 A1) in view of Kocher et al (US 20120083537 A1). 
Eryazici does not explicitly discloses a coating layer with each of the claimed polyurethane components. 
Kocher, discussed above, discloses the claimed composition of three polyurethanes, as well as in amounts of each overlapping with the claimed ranges of claims 10-11. Kocher teaches that the composition provides improved mechanical properties in polyurethane coatings [0015] including high hydrophilicity, a smooth surface and a high stability [0018].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed combination of polyurethanes in the coating of Eryazici because Kocher teaches that the combination provides improved mechanical properties in polyurethane coatings including high hydrophilicity, a smooth surface and a high stability.
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 
Applicant also argues that Eryazici and Kocher do not disclose that the compositions are for forming a top coat of a genuine leather material. This argument is not convincing. This limitation is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The composition is capable of forming a topcoat of a genuine leather material. 


Claim 1-2, 4, 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsuzaki et al (WO 2017051604, hereinafter citations are to the equivalent US 20180265733 A1). 
Komatsuzaki discloses a composition for forming a synthetic leather film polyurethane polymer [abstract]. Komatsuzaki discloses that the polyurethane can be prepared from polycarbonate polyol, polyester polyol and polyether polyol in combination [0063], and exemplifies each of polycarbonate polyurethane, polyester polyurethane, and polyether polyurethane as the polyurethane coating [Tables 1 and 2]. The ordinarily skilled artisan would have immediately envisaged a combination of three components in equal parts, therefore giving a 33wt% of each of the polyurethane components. The polyurethanes are coated on to a base cloth layer to make synthetic leather [0084], and the thickness of the films is as low as 0.01 mm (i.e. 10 micrometers) [0081]. 
If Applicant argues that the claimed embodiments are not disclosed with sufficient specificity and that examiner is picking and choosing with improper hindsight, Examiner notes that the rejection is made under 35 USC 103 obviousness.  Examiner holds the opinion that there a finite number of disclosed polyurethanes that would allow the ordinarily skilled artisan to prepare the claimed combination of three.  The claims are obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
It is well settled that it is prima facie obvious to combine two or more ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus it is obvious to one of ordinary skill to combine all three of the polyurethane components of Eryazici at the time of filing of Applicant’s invention. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that Komatsuzaki discloses three separate compositions, each one containing a claimed polyurethane, but no single composition includes each of a polycarbonate polyurethane, a polyether polyurethane, and a polyester polyurethane. This argument is not convincing. Applicant’s understanding of the prior art is correct, however as discussed in the rejection is prima facie obvious to combine prior art compositions that are useful for the same purpose to make another composition that is again useful for the same purpose.
Applicant also argues that Komatsuzaki does not disclose that the compositions are for forming a top coat of a genuine leather material. This argument is not convincing. This limitation is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The composition is capable of forming a topcoat of a genuine leather material. 


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsuzaki et al (WO 2017051604, hereinafter citations are to the equivalent US 20180265733 A1) in view of Sakane (JP 2006307397 A). 
Komatsuzaki does not disclose the surface roughness of the synthetic leather.
Sakane discloses a surface material including leather [abstract] wherein the surface roughness Ra is 0.5 to 30 microns [abstract]. Sakane teaches that this roughness provides good tactile feeling and abrasion resistance [p3¶4].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have a used the claimed surface roughness in Komatsuzaki because Sakane teaches that this roughness provides good tactile feeling and abrasion resistance.


Claim 1-4 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsuzaki et al (WO 2017051604, hereinafter citations are to the equivalent US 20180265733 A1) in view of Kocher et al (US 20120083537 A1).
Komatsuzaki does not explicitly discloses a coating layer with each of the claimed polyurethane components. 
Kocher, discussed above, discloses the claimed composition of three polyurethanes, as well as in amounts of each overlapping with the claimed ranges of claims 2-3 and 10-11. Kocher teaches that the composition provides improved mechanical properties in polyurethane coatings [0015] including high hydrophilicity, a smooth surface and a high stability [0018].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed combination of polyurethanes in the coating of Komatsuzaki because Kocher teaches that the combination provides improved mechanical properties in polyurethane coatings including high hydrophilicity, a smooth surface and a high stability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766